        Case: 3:20-cv-00140-jdp Document #: 45 Filed: 12/01/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN


MARSHA ANTHONY,
individually and on behalf of                       CASE NO. 20-cv-0140-JDP
all others similarly situated,
             Plaintiff,
      v.

G & L ENTERPRISES OF HURLEY, LLC,
d/b/a Full Moon Saloon, et al.
            Defendants.


                                Default Judgment


      Defendant G & L Enterprises of Hurley, LLC d/b/a Full Moon Saloon, having

failed to appear, plead or otherwise defend in this action, and default having been

entered on July 23, 2020, and counsel for plaintiffs having requested judgment

against the defaulted defendant and having filed a proper motion, declarations, and

brief in accordance with Federal Rule of Civil Procedure 55 (a) and (h); Judgment is

hereby entered in favor of plaintiffs Marsha Anthony, Ashlie Patnode, Neva Dull,

and Tasha Swanson and against defendant G & L Enterprises of Hurley, LLC d/b/a

Full Moon Saloon, as follows:

      $5,931.25 in unpaid minimum and overtime wages as well as an additional
      $5,931.25 in liquidated damages to Marsha Anthony;

      $16,065.63 in unpaid minimum and overtime wages as well as an additional
      $16,065.63 in liquidated damages to Ashlie Patnode;

      $23,721.00 in unpaid minimum and overtime wages as well as an additional
      $23,721.00 in liquidated damages to Neva Dull;

      $32,169.31 in unpaid minimum and overtime wages as well as an additional
      $32,169.31 in liquidated damages to Tasha Swanson; and
        Case: 3:20-cv-00140-jdp Document #: 45 Filed: 12/01/20 Page 2 of 2




       $25,448.30 to Hawks Quindel, S.C. for attorneys' fees and costs.

Interest on the judgment will accrue at the legal rate until the judgment is

satisfied.



Approved as to form, December 1, 2020:




                                         amesD. Peterson
                                       United States District Judge


                 1 2020:
Entered, December_,


                                           s/ K. Frederickson, Deputy Clerk
                                       Peter Oppeneer
                                       Clerk of Court




                                          2
